DETAILED ACTION
This communication is responsive to application 16/173,599 filed 29 Oct 2018.
The instant application has a total of 20 claims pending in the application, all of which are ready for examination. Claims 1, 11 and 16 are independent claims.
Applicant’s request for termination of deferred suspension dated 12/13/2020 was approved 05/10/2021. Application is in condition for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant’s submissions of the Information Disclosure Statements dated 10/13/2019 and 10/29/2018 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.01. Examiner suggests “Logistic Regression for Manufacturer Parts” and is suggested because the present title of classifying parts indicates relation to a different field of machine learning as object detection or segmentation with deformable parts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Independent claims recite “determining a commodity of the part” and “update attributes of the part based on the determined commodity”. Clarity is lacking between elements of commodity, part, and attribute. The instant specification [0016] describes these terms using a plurality of non-limiting examples and interrelates commodity with attribute and part thereby obfuscating distinction of elements. The element of a “commodity” is not a recognized term of art in machine learning classification. As best as can be understood, the term “commodity” may relate to labeling, annotation or tagging. This overlaps with the term attribute and thus no clear distinction is apparent. Dependent claims fail to cure the deficiency or clarify these terms, therefore claims 1-20 are rejected as indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the examiner applies guidance set forth under MPEP 2106.
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—all claims fall within one of the four statutory categories: claims 1-10 are a device/machine, claims 11-15 are a computer readable medium/article of manufacture, and claims 16-20 are a method/process.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the claims, under the broadest reasonable interpretation, recites an abstract idea. In this case, claims fall within the enumerated grouping of abstract idea being “Mental Processes”, but for the recitation of generic computer components. In particular, claims recite: 
“receive a part description of a part” (observation)
“classify the part by determining a commodity of the part based on the part description…” (evaluation, observation)
“update attributes of the part based on the determined commodity of the classified part” (evaluation, judgment)
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—a practical application is not integrated into the judicial exception because the additional elements are as follows: 
Limitations are performed by computing device with “processing resource” “memory resource” and “instructions”. It is important to note that a general purpose computer that applies a judicial 
Limitations further recite “classify… using machine learning”. The use case of machine learning, hence using machine learning, amount to no more than instructions to “apply it” per MPEP 2106.05(f). The machine learning is principally a black-box as no objective function or pseudocode is disclosed to support any particular transformation. This applies equally to classifying by using logistic regression as noted in claim 16. If the claim language provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it, then the claims do contain an inventive concept.
Accordingly, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea in to a practical application, the additional elements of using a processing and memory resources to perform the claimed process of classifying parts amounts to no more than mere instructions to apply an exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the recitation of “using machine learning” or “using logistic regression” are use case cursory limitations that do not provide meaningful limitation, entail a particular transformation, and amount to mere instructions to apply the judicial exception.
The claims are not patent eligible. This rejection applies equally to independent claims 1, 11 and 16 as well to dependent claims 2-10, 12-15 and 17-20. Dependent claims when analyzed as a whole are 
Dependent claim 2 discloses logistic regression which is already addressed per claim 16.
Dependent claims 3-4 discloses “train the machine learning” comprising plurality of “parts” each with predetermined commodities and attributes. Training/learning may be a mental process so as to discriminate/classify among types of information (commodities/attributes) which is a process akin to an evaluation or judgment.
Dependent claims 5-7 and 20 disclose generating reports to describe the information. This is considered a post-solutionary activity per MPEP 2106.05(g) which sets forth that insignificant extra-solutionary activities do not amount to significantly more than the abstract idea.
Dependent claims 8-9 disclose the part being a replacement part or unclassified part. This is considered part of the abstract idea of classifying parts. Describing the part as replacement or unclassified amount to selecting the type of data to be manipulated. The part might also be red or blue or new or a hammer but a non-functional descriptor does not meaningfully limit the claim.
Dependent claim 10 discloses user input to modify attributes. User interface is a generic computer element for data manipulation. The limitation amounts to recordkeeping or updating an activity log, see Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755.
Dependent claim 12 discloses tokenizing words. A token may be any part of a word and considered a mental process such as alphabetizing or observing words with prefix and suffix.
Dependent claims 13-15 disclose a hash function with an index to evaluate as one versus rest or advanced stepwise. The hashing functionality and evaluation is considered mere data manipulation under MPEP 2106.05(f) which amounts to mere instructions to apply an exception and does not amount 
Dependent claim 17 discloses modifying attributes upon misclassification. This is considered part of the abstract idea and may be a mental process such as recordkeeping or updating an activity log.
Dependent claim 18 discloses logistic regression which is already addressed and which includes a replacement rate for parts. Learning a parts replacement rate is considered a mental process such a procurement based on consumption history. The recitation does not impart meaningful limitation and does not amount to significantly more than the judicial exception.
Dependent claim 19 discloses an external server for training. The server is recited at a high level of generality and considered a generic computer component which amounts to mere instructions to apply the abstract idea and does not render significantly more than the judicial exception.
Dependent claim 20 discloses generating reports which is already addressed above.
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Kumar et al., US PG Pub No 20190019148A1, hereinafter Kumar, in view of 
Rivas et al., “Circular Chain Classifiers”, hereinafter Rivas.
With respect to claim 1, Kumar teaches: 
A computing device {Kumar [0022] “system of computing devices” illustrated Fig 3:310}, comprising: 
a processing resource {Kumar [0023] “processor” illustrated Fig 3:320}; and 
a memory resource storing non-transitory machine-readable instructions to cause the processing resource {Kumar Fig 3:330 “memory”, [0202] “non-transitory computer-readable storage medium for execution by a general purpose computer or a processor”} to: 
receive a part description of a part {Kumar [0159] Table 1 shows part descriptions such as resistors and capacitors with accompanying description. The receiving is among supply chain negotiation for buyer/seller and uses a classifier with feature selection or defined features [0158-61]}; 
classify the part by determining a commodity of the part based on the part description using machine learning; and {Kumar [0158-61] “classify sub-commodities or commodities into relevant hierarchies or groups” with Table 1 demonstrating parts and descriptions thereof, e.g., resistors and capacitors with type description. The classification algorithm uses neural networks as machine learning}.
Kumar further discloses [0159-61] “attributes” illustrated Fig 1:120.1, arrows suggesting update.
However, Kumar does not prima facie disclose updating based on the classification.
Rivas teaches:
update attributes of the part based on the determined commodity of the classified part {Rivas illustrates Fig 1 circular chain classifiers such that a cyclical process is used for classifier based updating. The notation of A-attributes and c-class labels are vector continuous and optimization is by [P.380] Eq.1 where x is the object akin to claimed part}.
	Rivas is directed to machine learning classifiers thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the circular chain classification of Rivas in combination with Kumar for the motivation that “additional attributes” are entered in cyclical/circular manner for a chain of classifiers thus incorporating propagated classes (Rivas [P.381 ¶4], [P.382 Last¶]). Rivas additionally points to independence of ordering as well as a measured performance improvement.

With respect to claim 2, the combination of Kumar and Rivas teaches the computing device of claim 1, including instructions to cause the processing resource to 
	classify the part using logistic regression machine learning {Kumar discloses classification to comprise regression per [0158] and/or Fig 8:870 and further describes “binary” array for probabilistic training per [0197] which corresponds with logistic as is described by the instant specification [0023]. The limitation is similarly illustrated per Rivas Fig 1}.

With respect to claim 3, the combination of Kumar and Rivas teaches the computing device of claim 1, including instructions to cause the processing resource to 
	train the machine learning using a training data set {Kumar [0153] “set of training examples may be provided to the classifier”, again [0160], [0191-99]}.

With respect to claim 4, the combination of Kumar and Rivas teaches the computing device of claim 3, wherein 
	the training data set includes a plurality of parts each including predetermined part commodities having parts including predetermined initial attributes {Kumar [0196-99] “training record i is composed of” X and Y respectively binary array and class. These elements distill predetermined attributes and commodities as described throughout, see Fig 1 commodities and attributes suggesting e.g., [0147-48] “predetermined period of time”, [0128] holding elements “fixed” over ∑ computation}.

With respect to claim 5, the combination of Kumar and Rivas teaches the computing device of claim 1, including instructions to cause the processing resource to 
	generate a report of parts having the same predetermined commodity of the classified part {Kumar [0124-25] “generate component cost forecasts” forecast is a generated report where [0076] “commodity grouping to predict future prices of individual component parts” again [0158-59], .

With respect to claim 6, the combination of Kumar and Rivas teaches the computing device of claim 1, including instructions to cause the processing resource to 
	generate a report of parts having a same updated attribute of the classified part {Kumar [0124-25] “generate component cost forecasts” forecast is a generated report where [0128] discloses “same attribute”}.

With respect to claim 7, the combination of Kumar and Rivas teaches the computing device of claim 1, wherein the part description of the part includes at least one of: 
	a description of the part; and a part number of the part {Kumar [0159] Table 1 where MPN is manufacturer part number and description accompanies}.

With respect to claim 8, the combination of Kumar and Rivas teaches the computing device of claim 1, wherein  
	the part is a replacement part {Kumar [0004] describes parts as “OEM” original equipment manufacturer for supply chain which suggests replacement parts, [0032], [0146-49]}.

With respect to claim 10, the combination of Kumar and Rivas teaches the computing device of claim 1, including instructions to cause the processing resource to 
	modify the updated attributes of the part in response to a user input {Kumar [0162-64] details user dashboard for interaction. “User actions” are listed per Table 4 [0190] which involves interaction .

With respect to claim 11, the rejection of claim 1 is incorporated. The scope of claim differing as computer readable medium to perform the steps of claim 1. Kumar discloses [0202] “software or firmware incorporated in a non-transitory computer-readable storage medium for execution by a general purpose computer or a processor”. Additionally, the limitation of receiving discloses element of initial attributes. An attribute being initial is considered requisite. Kumar Fig 1 illustrates attributes further described [0159-61] as well as class labels. The remainder of the claim is rejected for the same rationale as claim 1.

With respect to claim 12, the combination of Kumar and Rivas teaches the medium of claim 11, wherein the instructions to classify the part include instructions to 
	generate a token for each word included in the part description of the part {Kumar [0160] “text codes including full words… Descriptions may be combined, components and/or other attributes (e.g., by just concatenating corresponding text codes into strings)” and/or [0191] “lemmatize words” whereby text codes and/or lemmatization is a tokenization of part description}.

With respect to claim 16, the rejection of claims 1 and 6 are incorporated. The scope of claim differing as method to perform the steps of claim 1 and/or 6. Kumar discloses [0003] “system, method and device”. Further, the claimed step of classifying uses logistic regression. Kumar discloses regression per [0158] and/or Fig 8:870 and further describes “binary” array for probabilistic training per [0197] which corresponds with logistic as is described by the instant specification [0023]. The limitation is similarly illustrated per Rivas Fig 1. Rivas is further relied upon with regard to limitation of updating where 

With respect to claim 17, the combination of Kumar and Rivas teaches the method of claim 16, wherein the method includes 
	modifying, by the computing device, the revised attributes of the part in response to the revised attributes being misclassified {Kumar [0158] “misclassification” described with respect to associated data scheme suggests attributes, and wherein modifying in response thereof is such that “least historical error is selected… attribute that is regarded as the variable” [0126-28]}.

With respect to claim 18, the combination of Kumar and Rivas teaches the method of claim 16, wherein the method includes 
	training the logistic regression machine learning utilizing a training data set having parts including predetermined initial attributes {Kumar [0153] “set of training examples” are detailed per [0196-99] “training record i is composed of” X and Y respectively binary array and class. These elements distill predetermined attributes as described throughout, see Fig 1 attributes suggesting e.g., [0147-48] “predetermined period of time”, [0128] holding elements “fixed” over ∑ computation}.

With respect to claim 19, the combination of Kumar and Rivas teaches the method of claim 18, wherein the method includes 
	receiving, by the computing device, the training data set from an external server {Kumar Fig 3 server per [0050] such that training probabilities are “continuously updated” [0195-97] and classifier .

With respect to claim 20, the combination of Kumar and Rivas teaches the method of claim 16, wherein the method includes 
	generating, by the computing device a report including a replacement rate of parts having the same determined commodity of the classified part {Kumar [0124-25] “generate component cost forecasts” forecast is a generated report where [0141] “constraint on meeting demand” is replacement rate. Further, commodity grouping is same commodity of classified part [0076] “commodity grouping to predict future prices of individual component parts” again [0158-59]. Finally, for effect note customers sourcing same part from different suppliers per [0127,29] and Fig 14 dashboard analytics}.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Rivas in view of 
Sturlaugson et Ethington, US PG Pub No 20180346151A1, hereinafter Sturlaugson.
With respect to claim 9, the combination of Kumar and Rivas teaches the computing device of claim 1. Sturlaugson teaches wherein  
	the part is an unclassified part {Sturlaugson [0010] “unclassified category” with respect to described “performance status of the selected component” component is a part, e.g. Fig 3 or [0086] “predictive schedule for repairs and demand for spare parts”}.
	Sturlaugson is directed to machine learning classification of parts thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to detail parts of Kumar as unclassified according to Sturlaugson in order to categorize new parts and/or because component performance may not satisfy range of thresholds (Sturlaugson [0069]).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Rivas in view of 
Svenstrup et al., “Hash Embeddings for Efficient Word Representations” hereinafter Svenstrup.
With respect to claim 13, the combination of Kumar and Rivas teaches the medium of claim 12, wherein the instructions to classify the part include instructions to 
	apply a hash function to the token for each word included in the part description of the part to generate an index value for each word included in the part description {Svenstrup discloses hash embeddings, see [P.2 ¶7] “we use k hash functions instead of a single hash function, and then use k trainable parameters for each word to choose the ‘best’ hash function” emphasis each word parameterized for learned hash function. See illustrated Fig 1 tokenized words and index being learned importance [P.3-4 Sect.3]}.
	Svenstrup is directed to machine learning for textual embeddings thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to detail the word embeddings of Kumar [0181], [0160] according to the learned hash embedding of Svenstrup as applying known techniques to known methods to yield predictable results and/or because “there is no need for creating a dictionary beforehand and the method can handle a dynamically expanding vocabulary” and comprises “a trainable mechanism that can handle problematic collisions” (Svenstrup [P.4 Last¶]).

With respect to claim 14, the combination of Kumar, Rivas and Svenstrup teaches the medium of claim 13, including instructions to 
	use one versus rest logistic regression machine learning of the index value for each word included in the part description against predetermined training data to classify the part to determine the commodity of the part {Kumar [0089] “regressing historical values of y(t) against X(t)” is one versus rest, see regression Fig 8:830 and [0160] where words of description are codified by text codes for classifying commodities. The variable of X is a word for training [0197]}.

With respect to claim 15, the combination of Kumar, Rivas and Svenstrup teaches the medium of claim 13, including instructions to 
	advance a particular index value of a particular word included in the part description by one in response to the particular index value of the particular word matching an index value of a different word {Kumar [P.5 ¶4] “Increasing the vocabulary size by 1” is advancing by one, which is described so as to avoid collision while hashing which is similarly described per instant specification [0026]. The increase is handled by Svenstrup where the index k is a learned importance parameter thereby performing a matching of values to arrive at best hash function [P.2 ¶7]. See Fig 1 and [P.3-4 Sect.3]}. The motivation for combination is the same as that for claim 15, notably because it “has a trainable mechanism that can handle problematic collisions” (Svenstrup [P.4 Last¶])

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lin et al., US 20200042889 Boeing so-titled “Spare Parts” cover-page training/attributes





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126